

115 HR 842 IH: EDIT Act
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 842IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Ms. Stefanik (for herself, Mr. Messer, Mr. Welch, Mr. Tonko, and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Librarian of Congress to ensure that each version of a bill or resolution which is
			 made available for viewing on the Congress.gov website is presented in a
			 manner which permits the viewer to follow and track online, within the
			 same document, any changes made from previous versions of the bill or
			 resolution.
	
 1.Short titleThis Act may be cited as the Establishing Digital Interactive Transparency Act or the EDIT Act. 2.Permitting viewers to track changes made to bills and resolutions made available on Congress.gov website (a)Requirements for websiteIn the operation of the Congress.gov website, the Librarian of Congress shall ensure that each version of a bill or resolution which is made available for viewing on the website is presented in a manner which permits the viewer to follow and track online, within the same document, any changes made from previous versions of the bill or resolution.
 (b)Effective dateThis section shall take effect upon the expiration of the 1-year period which begins on the date of the enactment of this Act.
			